Citation Nr: 1511747	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  13-06 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to an initial compensable rating for hypertension.

2. Entitlement to an initial compensable rating for herpes simplex I.

3. Entitlement to an initial compensable rating for facial acne.

4. Entitlement to an initial rating in excess of 10 percent for radiculopathy of the lower right extremity.

5. Entitlement to an initial rating in excess of 20 percent of thoracolumbar degenerative changes.

6. Entitlement to an initial rating in excess of 70 percent for anxiety disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 2003 to March 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The July 2011 decision on appeal assigned the rating percentages for the awarded disabilities as set forth on the title page, with the exception of anxiety disorder which was originally at 20 percent.  Thereafter, in a July 2013 rating decision, the RO increased the rating for anxiety disorder to 70 percent disabling, effective March 5, 2011, the date of claim.

The issues of entitlement to initial increased ratings for a lumbar spine disability and radiculopathy of the lower right extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's hypertension has been manifested by diastolic blood pressure readings that are predominantly less than 100 and systolic blood pressure readings that are predominately less than 160; the condition has not been treated with medication since March 2011.

2. The Veteran's herpes has been manifested by required use of intermittent systemic therapy for more than 6 weeks, but not with constant or near-constant therapy. 

3. The Veteran's facial acne has been manifested by superficial acne without scarring or disfigurement of the head, face or neck.  

4. The Veteran's anxiety disorder has been manifested by symptoms such as continued anxiety, depression, chronic sleep impairment, disturbance of mood motivation and, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, and suicidal ideations; but without symptoms approximating total social and occupational impairment.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for hypertension have not been met. 38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.104, Diagnostic Code 7101 (2014).

2. The criteria for an initial 10 percent rating for rating herpes have been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.118, Diagnostic Code 7809-7806 (2014). 

3. The criteria for an initial compensable rating for facial acne have not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7828 (2014).

4. The criteria for an initial rating in excess of 70 percent for anxiety disorder have not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9413 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes obtaining "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

Service treatment records are associated with claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran has been afforded VA examinations in connection with his claims on appeal.  These examinations are adequate for the purposes of the instant matter adjudicated herein, as they was based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's disability.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Criteria and Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In the case of an initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

I. Hypertension

The Veteran has been assigned a noncompensable rating for his service-connected hypertension under Diagnostic Code 7101.

Under Diagnostic Code 7101, a 10 percent disability rating is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure of 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

A 20 percent disability rating is warranted when diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more.  Id.  

A 40 percent disability rating requires diastolic pressure of predominantly 120 or more.  Id. 

Factual Background and Analysis

The Veteran was afforded a VA examination in March 2011.  It was reported that he had persistent elevations in blood pressure readings that required medication.  However, the condition was stable at the time of the examination.  Blood pressure readings were 144/100, 144/96, and 146/98.

VA treatment records dated in March 2011 reported blood pressure readings at 176/99 and 144/88.  Records dated in April 2011 demonstrated a blood pressure reading at 112/78, records dated in February 2012 indicated blood pressure at 137/90, records dated in April 2012 noted blood pressure at 136/90, and records in May 2013 demonstrated blood pressure at 120/86.

The Veteran was afforded an additional VA examination in April 2013.  It was noted that the Veteran had not been on blood pressure medication since 2011.  His blood pressure readings were 138/85; 153/93; and 136/90.

After a review of the evidence of record, the Board finds that an initial compensable rating for hypertension is not warranted at this time.  In this regard, blood pressure readings taken during the period of the appeal do not demonstrate greater than a 100 diastolic measurement or a 160 systolic measurement as specified in the ratings criteria.  Moreover, while the Veteran was prescribed continuous medication for control of his hypertension, it was reported that the condition had not been treated with the prescribed medication since March 2011 and the evidence does not suggest that he had a history of diastolic pressure predominantly 100 or more at that time. 

In sum, the Board finds that, at no time during the pendency of this claim has the Veteran's hypertension warranted a compensable rating.  See Fenderson, 12 Vet. App. 119.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

II. Herpes

The Veteran has been assigned a noncompensable rating for his service-connected herpes under Diagnostic Code 7809.  This code section, the disability is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending on the predominant disability.  Ratings for discoid lupus under these diagnostic codes are not to be combined with a rating under Diagnostic Code 6350, 38 C.F.R. § 4.118.  In the instant case, Diagnostic Code 7806 is found to be most applicable, because the April 2013 VA examination indicated that the disability did not involve scarring.

Under Diagnostic Code 7806, a noncompensable disability rating is assigned when less than five percent of the entire body or less than five percent of exposed areas are affected and; no more than topical therapy is required during the preceding 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

A 10 percent disability rating will be assigned where at least five percent, but less than 20 percent of the entire body or at least five percent, but less than 20 percent of exposed areas are affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  Id.  

A 30 percent disability rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.  

The maximum 60 percent disability rating is warranted where more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected; or where there is constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Id.  

Factual Background and Analysis

The Veteran was afforded a VA examination in March 2011.  The examiner noted a diagnosis of herpes simplex type I.  It was noted that he used systemic treatment (drug lists indicate use of Valtrex, an immunosuppressive) to treat the condition for a period of 1 to 6weeks in the past twelve months.  Less than 5 percent of exposed and total body areas were affected by the condition.  There were also no active herpetic lesions present at the time of the examination.  

In a subsequent VA examination dated in April 2013, it was noted that the condition was treated with oral medications in the past 12 months for less than six weeks.  Additionally, none of his total body or exposed areas was affected with the condition.  There was also no scarring or disfigurement of the head, face or neck at the time of examination.

After a review of the evidence of record, the Board finds that a 10 percent rating is warranted for herpes throughout the appeal period.  While the appellant's herpes has not been determined to affect at least 5 percent of the entire or exposed body but less than 20 percent of the exposed body, the evidence demonstrates that he has been treated with systemic therapy for less than 6 weeks.  A rating in excess of 10 percent is not warranted because the record does not does not indicate that systemic treatment was required for 6 weeks or more, but not constantly during the past 12 months.  As such, the criteria for a 10 percent rating have been met.  

In reaching this determination, the Board has considered all potentially applicable diagnostic codes.  However, the Veteran could not receive a higher rating under an analogous rating code, as the condition does not cause disfigurement of his face or neck.  See 38 C.F.R. § 4.118.

Accordingly, resolving the benefit of the doubt in favor of the Veteran, the Board concludes that a 10 percent evaluation is warranted for the rating period on appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

III. Facial Acne

The Veteran has been assigned a noncompensable rating for his service-connected herpes under Diagnostic Code 7828.

Under Diagnostic Code 7828, a noncompensable rating is warranted for superficial acne (comedones, papules, pustules, superficial cysts) of any extent.  38 C.F.R. § 4.118, Diagnostic Code 7828.

A 10 percent rating is warranted for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or, deep acne other than on the face and neck.  Id.   

A maximum 30 percent rating is warranted for deep acne affecting 40 percent or more of the face and neck.  Id.   

DC 7828 also instructs that acne may be rated under alternate codes for disfigurement of the head, face, or neck (DC 7800), or scars (DCs 7801 -7805), depending upon the predominant disability.  Id.   

Factual Background and Analysis

The Veteran was afforded a VA examination in March 2011, at which time he was diagnosed with acne of the face and scalp.  It was noted that he used systemic treatment; however, it was not considered a corticosteroid or an immunosuppressive.  It was noted that the acne was superficial, with comedones, papules, pustules and superficial cysts.  

VA treatment records dated in June 2012 note treatment of acne.  At that time, it was reported that the condition only occurred in the beard area.  However, there were no flare-ups at the time of the appointment.

During a VA examination dated in April 2013, it was noted that the appellant's acne was superficial with comedones, papules, pustules and superficial cysts and affected less that 40 percent of his face and neck.  It was noted that the condition did not cause scarring or disfigurement of the head, face or neck.

After a review of the evidence of record, the Board finds that a compensable rating is not warranted for facial acne at any time during the appeal period.  In this regard, the evidence does not indicate that the Veteran's face and head acne has been described as deep.  Rather, his acne has been described as superficial with comedones, papules, pustules and superficial cysts and affected less that 40 percent of his face and neck.  As such, the Veteran's facial acne does not meet the criteria for a compensable rating under Diagnostic Code 7828.  

The Board also finds that a compensable rating is not warranted under the codes that refer to scars or disfigurement of the head, face, or neck.  Specifically, the Veteran has not displayed any of the characteristics of disfigurement, as described above, nor has he been shown to suffer from acne scars that are greater than one quarter inch or that are large, painful, or unstable.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

IV. Anxiety

The Veteran has been assigned a 70 percent rating for his service-connected anxiety under Diagnostic Code 9413.

Pursuant to the applicable rating criteria, a 70 percent evaluation applies when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9413.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2014).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

The Board notes VA implemented DSM-V, effective August 4, 2014.  The Secretary, VA, has determined, however, that DSM-V does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  Since the Veteran's appeal was certified to the Board prior to August 4, 2014, DSM-IV is still the governing directive for his appeal.

Factual Background and Analysis

Turning to the evidence of record, the Veteran was afforded a VA examination in March 2011.  At that time, he reported having a close relationships with his parents and that he had a few friends, but described some social withdrawal and loss of interest in activities.  

On physical examination, the appellant's appearance was clean and that he was appropriately dressed.  His psychomotor activity, speech, thought process and thought content were unremarkable.  His attitude was cooperative and attentive, his affect was appropriate and his mood was anxious.  There was no significant impairment in attention and his orientation to person time and place were intact.  There were no delusions and was noted as having average intelligence.

Occupationally, the appellant was noted as having an occasional decrease in work efficiently and there were intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms, but with generally satisfactory functioning.  The Veteran was unemployed at the time of the examination.  However, it was noted that he had been discharged from military service 3 weeks prior to the examination and was seeking employment.  

Symptoms associated with the psychiatric disorder included intermittent anxious and depressed mood, poor sleep, fatigue, social withdrawal, loss of interest, exaggerated startle response time and diminished concentration.  There was no inappropriate behavior, obsessive/ritualistic behavior, homicidal or suicidal thoughts or difficulties with impulse control reported at the time of the examination.  It was also determined that the appellant was able to maintain minimum personal hygiene and he was capable of managing his financial affairs.  There was also no gross impairment with memory function.  The examiner determined that the symptoms were mild in range and assigned a GAF score of 65.

In VA mental health records dated in January 2012, the Veteran reported moderate to severe symptoms of depression that had continued to worsen in light of unemployment, financial stress and problems in school.  At that time, his appearance was well groomed, his speech was slightly pressured, fluent coherent, tangential but mostly purposive, his mood/affect were slight depressed and restless, he had problems with concentration and short term memory and was noted as having difficulties adjusting to civilian life.  In a subsequent social work consultation dated in January 2012, the Veteran reported that his depression and anxiety had increased.  He denied housing, financial or legal problems and did not identify any emergent issues.  He also denied suicidal/homicidal ideations.  In records dated in February 2012, the appellant reported symptoms which included episodes of anger, hypervigilance and substance abuse.  There were no suicidal ideations, intentions or plans.  The physician assigned a GAF of 55.  Lastly, records dated in February 2013 noted concerns about the appellant's mood and suicidal ideations.

The Veteran was afforded an additional VA examination in April 2013.  At that time, his symptoms included depressed mood, anxiety, chronic sleep impairment, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including a work like setting and suicidal ideation.  He was determined to be able to manage his financial affairs.  

He was noted as having occupational and social impairment with occasional decrease in work efficiently and intermittent period of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  He was employed as a telephone operator at the time of the examination.

During the evaluation, the Veteran indicated that he felt withdrawn from friends and acquaintances and also endorsed suicidal without intent or plan.  However, in contrast, he stated that he also liked spending time with friends and having an occasional drink.  Additionally, he appeared somewhat anxious at the beginning of the evaluation, but quickly became euthymic and was in a positive mood that was described as happy and not expansive or manic.  He was talkative and energetic, but his speech was not difficult to interrupt for questions.  Affect was within normal limits.

Lastly, the examiner noted that the Veteran provided a Beck Depression Inventory II with a score of 36 which indicated being extremely depressed, however, the examiner determined that the score was not consistent with behavioral observation of mild anxiety and depression as indicated on examination.  The appellant also brought a PCL-M form with a score of 59 which the examiner also determined was not consistent with behavioral observations.

After a review of the evidence of record, the Board finds that the Veteran does not meet the criteria for an evaluation in excess of 70 percent for anxiety disorder at any point during the appeal period.  The claimant has exhibited symptoms of anxiety, depression, chronic sleep impairment, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances and suicidal ideation which are contemplated by the current 70 percent evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code 9413.  

The Veteran's symptoms are not shown to more nearly approximate total occupational and social impairment such as to warrant a 100 percent rating.  In so finding, the Board notes he is able to maintain minimum personal hygiene and capable of managing his financial affairs.  Additionally, at the March 2011 VA examination, the Veteran reported that he had a close relationship with his parents.  During the April 2013 examination, he reported that he was employed as a telephone operator and he enjoyed being with his friends.  Thus, his occupational and social impairment cannot be fairly regarded as "total." 

Finally, the Board has considered the GAF scores assigned during the appeal period.  In this case, GAF scores of 65 and 55 were assigned.  A GAF score of 60 to 51 indicates that the appellant has moderate symptoms.  The Veteran provided a GAF score of 36 at the time of the April 2013 which suggests some impairment in reality testing or compunction or major impairment in several areas.  However, the VA examiner determined that the score was not consistent with behavioral observation on examination.  The Board notes that, while important, the GAF scores assigned in a case are not dispositive of the evaluation and must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).  The Board has considered the actual symptoms and resulting impairment as set forth above, and concludes that a rating in excess of 70 percent is not warranted.

Thus, the Board determines that throughout the rating period on appeal the preponderance of the evidence is against the assignment of an initial evaluation in excess of 70 percent for the Veteran's anxiety disorder.  38 C.F.R. § 4.7.

V. Extraschedular Consideration

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture. An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When both of those elements have been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the evidence does not warrant referral of the Veteran's claims for extra-schedular consideration.  The level of severity of the disabilities is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claims will not be referred for extra-schedular consideration.

VII. Total Disability Rating Based Upon Individual Unemployability (TDIU)

Finally, the Board notes that entitlement to a TDIU is an element of all increased 
Disability rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record is negative for evidence that the Veteran is unemployable due to his service-connected disabilities.  Notably, during the April 2013 VA examination, the appellant reported that he was currently employed.  Therefore, remand or referral of this claim for consideration of entitlement to a TDIU is not necessary.


ORDER

Entitlement to an initial compensable rating for hypertension is denied.

Entitlement to an initial 10 percent rating for herpes simplex is granted.

Entitlement to an initial compensable rating for facial acne is denied.

Entitlement to an initial rating in excess of 70 percent for anxiety disorder is denied.


REMAND

The Veteran was afforded a VA examination in April 2013. During the examination, the he reported flare-ups of the lumbar spine that caused a significant decrease in all of his activities.  The examiner, however, did not address whether there would be any functional loss of function on flare-up.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); see 38 C.F.R. § 4.40 (2014); DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).  This must be accomplished on remand.

The Board notes that the issue of entitlement to an initial compensable rating for radiculopathy of the lower right extremity is inextricably intertwined with the increased rating claim for the lumbar spine.  Therefore, the Board must defer adjudication of the claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. The RO should arrange for an orthopedic examination of the Veteran to determine the current severity of his service-connected lumbar spine disability.  The claims folder must be reviewed by the examiner in its entirety in conjunction with the examination.

Complete range of motion testing should be accomplished and the examiner should note the point at which there is pain on motion, if any.  The examiner should also note any additional loss of function with repetition due to factors such as pain, weakness, fatigability, and pain on movement.

The examiner must also specifically discuss whether the Veteran's flare-ups are associated with additional functional loss- if so; he or she should estimate the degrees of lost motion during such flare-ups.  (If no flare-ups are reported this question must still be answered with respect to the earlier-noted flare-ups in the prior examination report.)

2. If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



						(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


